UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7164



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JULIAN ESTER MAE SMITH, a/k/a Pinky,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CR-96-5-2-V-5)


Submitted:   October 21, 1997          Decided:     November 25, 1997


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Ester Mae Smith, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying for lack

of jurisdiction Appellant's motion for a reduction in sentence. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Smith, No. CR-96-5-2-V-5 (W.D.N.C.
July 30, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2